IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-38,283-09


EX PARTE CLYDE EUGENE SOPHUS, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 8555-W6 IN THE 278TH JUDICIAL DISTRICT COURT

FROM MADISON COUNTY



 Per curiam.


O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the clerk of
the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte Young, 418
S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant pleaded guilty to possession of a weapon in a penal
institution and was sentenced to four years' imprisonment, to be served consecutively with a thirty-year
conviction from a prior conviction.
	In his present application, Applicant raises two grounds for review challenging his conviction, and
a claim that he is being improper denied good time credits.  This Court's records reflect that Applicant has
filed prior applications challenging this conviction, which have been denied by this Court or dismissed as
subsequent applications.  We hold that Applicant's claims of ineffective assistance of trial counsel and abuse
of discretion are barred from review under Article 11.07, § 4, and are dismissed.  	With respect to Applicant's claim that he is being improperly denied good time credits, this Court
has previously refused to consider matters such as loss of good time credit,  disciplinary proceedings and
inmate classification by way of a writ of habeas corpus.  Ex parte Palomo, 759 S.W.2d 671, 674 (Tex.
Crim. App. 1988), citing Ex parte Brager, 704 S.W.2d 46 (Tex. Crim. App. 1986).  Therefore, this
ground for review is denied. 

Filed: September 12, 2007
Do Not Publish